Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 1 of 11




                           Exhibit 4
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 2 of 11
              Bitcoin Litigation
              Search Terms Report
   Report Name: Defendant's Terms - Email - DK                Searchable Set: _All Live Docs Not Prod -
                                                                              1/1/07-3/14/18 Email -DK




   Results Summary
        Documents in          Total documents with        Total documents with        Total documents
        searchable set                 hits               hits, including Family        without hits

                     21,719                      17,919                   18,959                     2,760




   Report Generated: 3/28/2019 2:36:56 AM                                                      Page 1 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 3 of 11
                Bitcoin Litigation
                Search Terms Report
   Report Name: Defendant's Terms - Email - DK                  Searchable Set: _All Live Docs Not Prod -
                                                                                1/1/07-3/14/18 Email -DK

   Terms Summary
    Term                          Documents with hits       Documents with hits,          Unique hits
                                                              including Family

    "1 Jjtx*"                                           0                          0                         0

    "Andrew O’Hagan"                                    0                          0                         0

    "Andy Greenberg"                                    0                          0                         0

    "anti-fraud system"                                 0                          0                         0

    "Bitcoin: A Peer-to-Peer                            0                          0                         0
    Electronic Cash
    System"

    "compiler code"                                     0                          0                         0

    "Cyrus Farivar"                                     1                          1                         0

    "Dav* Kleiman" w/250                           807                       1,020                          12
    (hospital* or medic* or
    MRSA or outpatient or
    inpatient or heath* or ill*
    or sick*)

    "financial modeling"                                3                          6                         0

    "Future World Shopper,                          11                          11                           0
    Inc." or "Future World
    Shopper" or FWS

    "Gavin Andresen"                                    0                          0                         0

    "Gigabyte Connection"                               0                          0                         0

    "Hackers, Inc." or                                  0                          0                         0
    "Hackers Inc"

    "Homeland Security"                            235                         277                          37

    "information security risk                          0                          0                         0
    systems"

    "Jef Feeley"                                        0                          0                         0

    "Jordan Pearson"                                    0                          0                         0

    "Machine Language"                                  2                          5                         0

    "metered payments                                   0                          0                         0
    system*"

    "Michele Seven"                                     0                          0                         0

    "Michelle Caruso-                                   0                          0                         0
    Cabrera"




   Report Generated: 3/28/2019 2:36:56 AM                                                        Page 2 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 4 of 11
                Bitcoin Litigation
                Search Terms Report
   Report Name: Defendant's Terms - Email - DK                  Searchable Set: _All Live Docs Not Prod -
                                                                                1/1/07-3/14/18 Email -DK

    Term                          Documents with hits       Documents with hits,          Unique hits
                                                              including Family

    "MP McQueen"                                        0                          0                         0

    "Olga Kharif"                                       0                          0                         0

    "risk quantification                                0                          0                         0
    system"

    "Robert MacGregor"                                  0                          0                         0

    "Ryan Browne"                                       0                          0                         0

    "SCADA"                                         59                          60                           6

    "scriptable money"                                  0                          0                         0

    "software assurance                                 0                          0                         0
    marketplace*"

    "software assurance                                 0                          0                         0
    through economic
    measures"

    "software derivative                                0                          0                         0
    market*"

    "source code"                                  201                         499                           5

    "TTA-1-14"                                          0                          0                         0

    "Will Yakowicz"                                     0                          0                         0

    "www.davidakleiman.co                          734                         966                          11
    m" or
    "www.davekleiman.com
    " or "www.netmedic.net"
    or "www.isecureu.com"

    ("Steve’s Web Design"                               0                          0                         0
    or Steve*) w/10 design

    ((Dav* or Kleiman or                            72                          92                           0
    Klieman) AND (Craig or
    Wright)) w/250 (agree*
    or contract* or invoice*
    or lease* or pay* or paid
    or due)

    ((Dav* or Kleiman or                            62                          82                           0
    Klieman) w/250 (debt*
    or liab* or owe*)) AND
    (estate or will or trust or
    probate)




   Report Generated: 3/28/2019 2:36:56 AM                                                        Page 3 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 5 of 11
               Bitcoin Litigation
               Search Terms Report
   Report Name: Defendant's Terms - Email - DK                Searchable Set: _All Live Docs Not Prod -
                                                                              1/1/07-3/14/18 Email -DK

    Term                          Documents with hits     Documents with hits,          Unique hits
                                                            including Family

    ((Dav* or Kleiman or                          2,015                    3,248                          16
    Klieman) w/250
    (preserv* or collect* or
    store or save or copy))
    AND (device* or "work
    paper*" or "hard drive"
    computer or file or
    account* or "throw out"
    or dispose* or destroy*)

    ((Node* or hash*) or                           549                       970                          78
    (public w/3 key) or
    (private w/3 key) or
    (public w/3 address))

    (Belize w/10 trust) or                       16,342                   17,490                      4,121
    (corp* or comp* or entity
    or LLC or Inc)

    (buy or bought or                               67                       100                           0
    purchase or sell or sold
    or offer*) w/250 (coin* or
    C01N or CO1N or
    Australia or Craig or
    liquidat*)

    (Carter or Conrad or                          4,663                    5,742                           0
    (computer w/3
    forensics)) AND (cruzer
    or tiny or CEIC or
    forensic* or Alienware or
    Galaxy or filesanywhere
    or appdriver or godaddy
    or forensics)

    (Carter or Conrad or                          6,291                    7,432                          34
    (computer w/3
    forensics)) AND (Dave
    or Kleiman or Klieman
    or Craig or Wright or
    "W&K" or *drive*
    or comput* or tablet* or
    phone* or cell* or mobil*
    or file* or encrypt* or
    stor* or data or folder* or
    USB or jump* or SSD or
    HDD)




   Report Generated: 3/28/2019 2:36:56 AM                                                      Page 4 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 6 of 11
               Bitcoin Litigation
               Search Terms Report
   Report Name: Defendant's Terms - Email - DK                 Searchable Set: _All Live Docs Not Prod -
                                                                               1/1/07-3/14/18 Email -DK

    Term                         Documents with hits       Documents with hits,          Unique hits
                                                             including Family

    (Carter or Conrad or                         1,659                      2,622                          0
    (computer w/3
    forensics)) AND
    (desktop or laptop or
    segate or momentus or
    WD or scorpio or hitachi
    or travelstar or HTC or
    corsair or stealth or TD
    or survivor or IACIS or
    micro* or asic or vault or
    sandisk)

    (Carter or Conrad or                         4,719                      6,032                          0
    (computer w/3
    forensics)) AND
    (external* or internal* or
    *format* or delete* or
    wipe* or wipi* or crack*
    or hack* or key* or
    flash* or thumb* or zip*
    or password or access
    or login or image or
    mine* or mining)

    (Carter or Conrad or                           12                          17                          0
    (computer w/3
    forensics)) AND (solid
    w/3 state)

    (Crai* w/250 ("IP" or                         139                         193                          1
    key* or research or
    software* or code or
    contract or trust* or
    agree* or contract or
    pay or transfer or million
    or loan or invoice))

    (Crai* w/250 ("white                               2                          3                        0
    paper" or peer or Belize
    or Panama or Seych* or
    "Costa Rica" or Liberty
    or Strasan or Strassan
    or COIN or CO1N or
    gold or bonds))

    (Crai* w/250 (*coin* or                        63                          89                          0
    "TTA" or C01N or CO1N
    or "intellect* prop*" or
    crypto* or block* or
    *chain or money or cash
    or electronic or mine* or
    mining))




   Report Generated: 3/28/2019 2:36:56 AM                                                       Page 5 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 7 of 11
               Bitcoin Litigation
               Search Terms Report
   Report Name: Defendant's Terms - Email - DK                  Searchable Set: _All Live Docs Not Prod -
                                                                                1/1/07-3/14/18 Email -DK

    Term                          Documents with hits       Documents with hits,          Unique hits
                                                              including Family

    (Crai* w/250 (*computer                        173                         233                           0
    or *wallet* or invest* or
    sell or sale or sold))

    (Crai* w/250                                    55                          68                           0
    (agreement* or bitcoin
    or coin-ex*))

    (Crai* w/250 (ATO or                           193                         245                           4
    Uyen or Nguyen or "UN"
    or "UTN" or "UT" or thuc
    or invent* or Dav* or
    "DK" or decease* or
    died or death or
    deceased))

    (Crai* w/250 (friend or                         85                         115                           0
    partner* or brother or
    estate or representative
    or director* or officer* or
    shareholder* or shares))

    (Crai* w/250 (joint w/3                             0                          0                         0
    venture))

    (Crai* w/250 (passed                                0                          0                         0
    w/3 away))

    (Crai* w/250 (public w/3                            0                          0                         0
    key))

    (Dav* or DK or brother                              3                          5                         0
    or bullet or MRSA) AND
    testament

    (Dav* or DK) w/250                           3,897                       5,211                          89
    (coin* or "intellect*
    prop*" or bitcoin or
    crypto* or blockchain or
    money or cash or
    electronic or mine* or
    mining or "IP" or key*)

    (Dav* or DK) w/250                           1,812                       2,790                          59
    (director* or officer* or
    shareholder* or shares)

    (Dav* or DK) w/250                                  1                          1                         0
    (joint w/3 venture)




   Report Generated: 3/28/2019 2:36:56 AM                                                        Page 6 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 8 of 11
               Bitcoin Litigation
               Search Terms Report
   Report Name: Defendant's Terms - Email - DK                  Searchable Set: _All Live Docs Not Prod -
                                                                                1/1/07-3/14/18 Email -DK

    Term                          Documents with hits       Documents with hits,          Unique hits
                                                              including Family

    (Dav* or DK) w/250                           8,466                      10,377                          150
    (research or software*
    or code or contract or
    trust* or agree* or pay or
    transfer or million or
    loan or invoice or "white
    paper" or peer or bonds
    or *computer or *wallet*
    or invest*)

    (Dav* or Kleiman or                          1,199                       1,732                            4
    Klieman) w/250
    (trademark* or patent*
    or copyright)

    (Dav* w/10 (Kleiman or                              1                          1                          0
    Klieman)) w/250
    (autopsy or MRSA or
    coroner* or "medical
    examiner*")

    (Litigat* AND (Craig or                         63                         104                            0
    "W&K" or Bitcoin or
    lawsuit or complaint))
    w/250 (fund* or loan or
    invest* or pay* or bank*
    or check* or deposit*)

    (Patrick or Paige or                         4,563                       5,730                            0
    (computer w/3
    forensics)) AND (cruzer
    or tiny or CEIC or
    forensic* or Alienware or
    Galaxy or filesanywhere
    or appdriver or godaddy
    or forensics)

    (Patrick or Paige or                         6,014                       7,257                           21
    (computer w/3
    forensics)) AND (Dave
    or Kleiman or Klieman
    or Craig or Wright or
    "W&K" or *drive*
    or comput* or tablet* or
    phone* or cell* or mobil*
    or file* or encrypt* or
    stor* or data or folder* or
    USB or jump* or SSD or
    HDD)




   Report Generated: 3/28/2019 2:36:56 AM                                                        Page 7 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 9 of 11
                 Bitcoin Litigation
                 Search Terms Report
   Report Name: Defendant's Terms - Email - DK                 Searchable Set: _All Live Docs Not Prod -
                                                                               1/1/07-3/14/18 Email -DK

    Term                         Documents with hits       Documents with hits,          Unique hits
                                                             including Family

    (Patrick or Paige or                         1,721                      2,759                            1
    (computer w/3
    forensics)) AND
    (desktop or laptop or
    segate or momentus or
    WD or scorpio or hitachi
    or travelstar or HTC or
    corsair or stealth or TD
    or survivor or IACIS or
    micro* or asic or vault or
    sandisk)

    (Patrick or Paige or                         4,536                      5,947                            7
    (computer w/3
    forensics)) AND
    (external* or internal* or
    *format* or delete* or
    wipe* or wipi* or crack*
    or hack* or key* or
    flash* or thumb* or zip*
    or password or access
    or login or image or
    mine* or mining)

    (Patrick or Paige or                           29                          38                            0
    (computer w/3
    forensics)) AND (solid
    w/3 state)

    (Ramona or Watts)                              55                          69                            0
    w/250 (Ira or Kleiman or
    Klieman)

    algorithms                                     30                          71                            0

    Biddle                                             0                          0                          0

    Bitcoin or "IP" or "UT" or                   1,775                      2,795                          105
    *coin* or mine* or
    mining or coin or
    supercomputer or "peer
    to peer"

    BTCN                                               0                          0                          0

    Cloudcroft                                         0                          0                          0

    CoinExch w/250 ((stock                             0                          0                          0
    or share*) AND (Louis or
    Ira))

    Cush                                               0                          0                          0

    Dai                                                2                          5                          0




   Report Generated: 3/28/2019 2:36:56 AM                                                       Page 8 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 10 of 11
               Bitcoin Litigation
               Search Terms Report
    Report Name: Defendant's Terms - Email - DK                Searchable Set: _All Live Docs Not Prod -
                                                                               1/1/07-3/14/18 Email -DK

    Term                         Documents with hits       Documents with hits,          Unique hits
                                                             including Family

    Dav* AND (compan* or                          7,546                     9,147                           4
    corp* or trust* or entit*
    Or LLC or partner* or
    panama or Seych* or
    business* or "Costa
    Rica" or Strasan or
    Strassan)

    Dav* AND (sign* or                            3,299                     4,435                          67
    contract* or agreement*
    or whereas or deed* or
    mortgag* or loan*)

    Dav* AND (Trust* or                           7,157                     8,722                           0
    LLC or compan* or
    corp* or Business* or
    partn*)

    Denariuz or Seychell*                              2                          2                         0

    Design w/5 Human                                   0                          0                         0

    GI* w/5 Trust                                      7                          7                         0

    GICSR                                              1                          1                         0

    Gold* w/10 bond*                                   3                          3                         0

    Hotwire                                            0                          0                         0

    Ira AND (Clayton or Utz                         10                         65                           0
    or "*claytonutz.com" or
    "*bsfllp.com" or Velvel or
    Kyle)

    Karp                                           161                        181                          20

    Karr                                               1                          1                         0

    Kobza                                              0                          0                         0

    Kuharcik                                        13                         23                           0

    Louis w/250 (stock or                              7                          9                         0
    share*)

    manuals                                         55                        196                           2

    MASM                                               0                          0                         0

    NASM                                               1                          4                         0

    Panama w/10 Fund*                                  0                          0                         0

    Pholus                                             0                          0                         0




    Report Generated: 3/28/2019 2:36:56 AM                                                      Page 9 of 10
Case 9:18-cv-80176-BB Document 134-4 Entered on FLSD Docket 03/29/2019 Page 11 of 11
               Bitcoin Litigation
               Search Terms Report
    Report Name: Defendant's Terms - Email - DK               Searchable Set: _All Live Docs Not Prod -
                                                                              1/1/07-3/14/18 Email -DK

    Term                        Documents with hits       Documents with hits,          Unique hits
                                                            including Family

    Radvanovky                                        0                          0                        0

    Ramona                                        13                          71                          0

    Ritika                                            0                          0                        0

    Shah                                              7                       31                          1

    Strasan*                                          0                          0                        0

    Sundhar                                       12                          19                          0

    Supercomputer                                 10                          10                          0

    TTA w/5 14                                        0                          0                        0

    tulip*                                            2                       12                          0

    Ulbricht                                          0                          0                        0

    Watts                                         63                          87                          4




    Report Generated: 3/28/2019 2:36:56 AM                                                    Page 10 of 10
